Citation Nr: 1409357	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1953 to February 1955.

This matter comes to the Board on an April 2013 joint motion for remand (JMR).  

This case was previously before the Board in January 2011, September 2011 and October 2012.  In the January 2011 and September 2011, the Board deferred a decision on the issue of a TDIU and remanded the matter to the Regional Office (RO) via the Appeals Management Center (AMC) located in Washington, DC for due process considerations and additional development.  After the RO/AMC completed the requisite development, the case returned to the Board.  In October 2012, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  Under the JMR, the Court vacated the October 2012 Board decision on the issue of a TDIU and remanded the Veteran's claim for a TDIU to the Board to provide complete reasons and bases for its decision.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the VA RO in Houston, Texas.  Prior to the Board's review, the Veteran testified at a May 2009 formal hearing with the RO.  A complete transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


	



(CONTINUED ON NEXT PAGE)

REMAND

Unfortunately, despite the Veteran's advanced age, the Board has no choice but to remand this case to the RO as the Agency of Original Jurisdiction (AOJ) to re-adjudicate the issue of a TDIU.  

After the October 2012 Board denial of this claim, and while it was pending at the Court, the RO received additional VA treatment records from 2013 and ordered additional VA examinations.  Although the RO reviewed this new information in connection with the Veteran's claims for increased ratings, it has not had an opportunity to review this evidence in connection with the Veteran's TDIU claim, and it would be prejudicial to the Veteran if the Board were to do so in the first instance.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue the Veteran and his representative a supplemental statement of the case, re-adjudicating the claim for a TDIU.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


